Citation Nr: 1711762	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  08-30 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include on an extraschedular basis.

2.  Entitlement to a rating in excess of 20 percent for right knee right knee traumatic arthritis, to include on an extraschedular basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the case for additional development in December 2011 and again in January 2016.  

The issue of an increased evaluation for right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  

2.  For the entire period on appeal, the Veteran's PTSD disability picture was adequately contemplated by the rating schedule.  

 
CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code 9411 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in July 2007 supplemented by a letter in March 2012 to address the issues raised of extraschedular consideration including based on unemployability.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the Board notes that record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including post-service treatment records and VA examination reports.  The Veteran did not request a hearing, and there are no pending allegations that development undertaken over the course of claim and appeal remain deficient for the Board's adjudication.  

Recent VA treatment records reflect difficulties with cardiovascular disease, low back degenerative disk disease with radiculopathy, and chronic abdominal pain, but do not reflect complaints of worsening PTSD.  The Veteran has also not asserted that his PTSD has grown more severe since his April 2015 VA examination.  Accordingly, the Board accepts the April 2052 examination as reflecting the status of his PTSD notwithstanding the passage of time.  Generally, the mere passage of time, without evidence of a worsening condition, is not a sufficient basis for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The Board also notes that actions requested in the prior remands have been undertaken.  In this regard, additional treatment records were obtained, the Veteran underwent VA examinations, and Agency of Original Jurisdiction (or AOJ, inclusive of the RO or the Appeals Management Center (AMC)) consideration of referral for rating on an extraschedular basis, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), was undertaken.  Ultimately, the AMC found that such referral was not warranted.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

 A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505   (2007).

 The veteran's PTSD is currently rated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  It is rated under the General Rating Formula for Mental Disorders, which provides percentage ratings as follows:       
                 
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.         100

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.          70

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to  complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.          50

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).          30

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.          10

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.          0

38 C.F.R. § 4.130.  

The symptoms listed are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In evaluating the evidence, the Board also considers the Global Assessment of Functioning (GAF) scores assigned during the period on appeal.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (5th ed.) (DSM-V); Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter, 8 Vet. App. at 242.

The Veteran seeks a higher rating for his PTSD, including on an extraschedular basis

VA treatment records over the claim period reflect complaints of several mental health symptoms but with treatment evaluations over the course of such treatments reflecting generally good functioning.  The Veteran has variously complained of sadness, sleep disturbance, decreased appetite, low energy, fatigue, loss of interest in activities, increased isolation from others, impatience or anger issues, and difficulties tolerating or interacting with others including children and authority figures.  However, the Veteran has notably and rather consistently presented with good appearance, appropriate eye contact, psychomotor activity within normal limits, logical and linear thinking, fluent and unpressured speech, appropriate and cooperative behavior, absence of suicidal or homicidal ideation or reports of only fleeting thoughts of suicidality, and absence of hallucinations or delusions.  The treating mental health professionals have varied in their assignment of GAF scores, but these subjective assessments have variably been between the upper 40s and the upper 50s, without periods of consistently lower or higher scores.  Treatment records also reflect some cannabis abuse or dependence, but this does not ultimately significantly impact the Board's adjudication here.  

Treatment records around June of 2007 also reflected reports of increased sadness and social isolation following the recent deaths of the Veteran's two close friends.  Such expected and reasonable situational reactions including sadness and sense of social isolation under such circumstances can hardly be relied upon to reflect the nature of the Veteran's PTSD.  

The Veteran reported getting into an altercation with an individual in approximately July 2007 and has pointed to this as supportive of the degree of his impairment.  However, the circumstances of that single altercation and what precipitated it are not reported.

In contrast, an August 2007 mental health treatment documents the Veteran's recent encounter when a police officer pulled him over and wrongly accused him of running a red light and speeding.  The Veteran reported that he was able to avoid getting into an argument with the police officer.  The Veteran endorsed similar symptoms as at his recent previous sessions, but the psychologist noted the Veteran's progress with adaptive coping skills in dealing with anger.  

The Veteran's complaints upon VA examinations are rather similar to those in treatment contexts, and those upon August 2007 VA examination also appear to reflect situation depression and self-isolation following the deaths of his two close friends, which deaths the Veteran reported in treatment in July 2007 but apparently not at the August 2007 PTSD examination.  

At that August 2007 examination the Veteran was noted to be taking anti-depressant medication as well as undergoing therapy.  The Veteran reported increased depression and expressed difficulties with social isolation and intolerance for his wife's constant talking.  He reported preferring to be alone and not socialize with others, maintaining few relationships, and being easily angered.  He also reported have a good relationship with his wife, being retired from teaching and yet taking night classes, performing tutoring, bible reading, and also having social interactions with professors, his pastor, church friends, a woman whom he considers his second mother, and another Vietnam Veteran.  He reported having a fight three weeks ago with a man who insulted him, resulting in the man being hospitalized with a broken arm and broken rib.  However, he did not provide further details of that altercation including how it began or who initiated violent contact.  He also endorsed some passive suicidal thoughts in the past and some fleeting thoughts currently, but without plan or intent.  

The August 2007 examiner noted that the Veteran was retired based on age and length of employment in June 2006, and that his usual occupations were teacher and coach.  The examiner diagnosed moderate PTSD and depression, with the depression assessed as overlaying his PTSD symptoms.  The PTSD was noted to be manifested by re-experiencing trauma, emotional numbing, and hyperarousal, whereas the depression was manifested by lethargy, fleeting suicidal ideation, irritability, and low energy.  The examiner assigned a GAF of 52.  Functional impairments were noted to include poor concentration and difficulty retrieving information which impaired his school functioning, social isolation from his wife, sleep disruption, physical fighting, and infrequent socialization unless required by church or school.  The Veteran also did not participate in recreational activities.  The examiner commented that due to difficulties with social interactions and concentration school was currently challenging for him.  

In a February 2008 application for Social Security Administration disability benefits, it was indicated that the Veteran saw a psychologist twice a month, and that he engaged in leisure activities including reading, gardening, and going to church.  

The SSA adjudication relied upon a March 2008 mental health evaluation by a psychologist who concluded that while the Veteran had limitations in social functioning due to PTSD, depression, anger, and social withdrawal, he was not precluded from work on these bases, and was able to accept supervision, relate appropriately to others, and work in proximity to coworkers in settings without excessive social interaction.  

Notably, the SSA adjudicator relied upon the Veteran's self-report of past work, which included work as a physical education teacher, athletic coach, and teacher's assistant.  The adjudicator concluded that the Veteran's impairments precluded this type of past work due to the light to medium exertional demands of such past work.  

However, a likely more accurate history of the Veteran's most recent career work experience is documented in the Veteran's April 2015 VA Disability Benefits Questionnaire (DBQ) examination addressing his PTSD.  It is therein noted that he retired from a local board of education in 2006, for whom he had worked as a principal of an elementary school for approximately five years, with 31 years of work in education for the county in total.  Also at that April 2015 examination, it was noted that the Veteran completed a bachelor's degree in theology in 2009 and that he was an "A" student, suggesting a significant capacity for learning and adaptive functioning not otherwise reflected in the examination reports.  

At a December 2011 VA mental health treatment, the Veteran complained of being easily irritated, poor sleep, poor appetite with recent weight loss, passive suicidal ideation, and limited socialization.  However, he reported being out of anti-depressant medication for the prior two weeks due to a mix-up.  The treating psychologist assigned a GAF of 59.    

At a subsequent December 2011 VA mental health treatment, the Veteran reported "doing a little better," adding that he had become an interim pastor of his church despite having some concerns with stress from this position.  The psychologist did not note any observed impairments at the interview, other than mood described as "fair," but assigned a GAF of 49.  

At a February 2012 VA mental health treatment, the Veteran reported being busy with his pastoring, including sermon duties.  However, he indicated significant impairment from PTSD symptoms and periodic depression.  The notable observed symptoms of impairment only included a mood described as "fair," but the examiner assigned a GAF of 49.  

Treatment records in 2014 reflect the Veteran suffering from significant stress due to conflicts with the new pastor at the church where he had been a member for several decades, his leaving that church, and financial difficulties.  He then suffered from symptoms including decreased sleep.  However, these treatment records do not reflect that these stressors are associated with his service-connected PTSD.  

At his April 2015 VA DBQ PTSD examination, the Veteran reported that he retired in 2006 because the children were beginning to get on his nerves and he thought it best to retire before something bad happened.  However, the Veteran previously reported that he continued to work as a coach at a school, working in that capacity between 2004 and 2007.  

The Veteran reported at the April 2015 examination continued difficulties with irritability or anger, and provided a narrative of recently having had words with another driver who cut him off in a parking lot, though a former student intervened before the situation became physical.  

Reported symptoms at the examination which the examiner attributed to the Veteran's PTSD included depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  However, at the examination the Veteran was observed to exhibit good grooming, average eye contact, alert and oriented cognition, and clear and coherent speech.  However, the Veteran reported that his mood was depressed, and his affect was blunted.  He denied suicidal or homicidal ideation, and thought processes and content were within normal limits.  Attention and concentration were also found to be adequate for examination, and insight and judgement were average.  The Veteran particularly complained of difficulty sleeping and nightmares at that time of year due to anniversaries of traumas, reporting that he might only get 5 to 6 hours sleep in a night.  He also reported having no energy.  He informed of hearing some sounds, particularly at night, though he denied visual hallucinations.  He also denied excessive worry or panic attacks.  He reported intermittent depression, including periods of sadness or crying when thinking about friends who died in Vietnam.  He also reported avoiding crowds and having difficulties with memory.  Upon simple testing, memory was impaired with short or long delay.  

Also at the examination, physical impairment was noted since 2013 when the Veteran had a heart attack and triple bypass surgery.  The Veteran informed that he now becomes tired more quickly and cannot perform heavy lifting.  The Veteran also complained of poor appetite and reported weight loss, though this was following his heart attack, and he reported gaining weight recently.  Acid reflux also reportedly impaired his digestion in the morning.  Weight and appetite changes were not attributed by examiners to the Veteran's PTSD, and the Veteran's report at the examination of not having energy is substantially attributed in the record to his cardiovascular impairment, with absence of energy or motivation thus only partly attributable to depressive symptoms.  The Veteran's heart disease is separately rated and not the subject of appeal; his acid reflux is not service connected.  

The VA examiner in April 2015 noted that the Veteran had "difficulty interacting appropriately with children and staff due to anger/irritability problems," and noted that the Veteran had "strong tendencies to isolate."  The examiner further assessed that the Veteran "may have" additional work difficulties related to PTSD including: reduced performance due to difficulties with attention or concentration and short-term memory problems, and difficulty tolerating high stress including inability to hold a supervisory or leadership role.  However, the examiner noted that while the Veteran may not feasibly be able to work in educational settings due to anger or irritability, the Veteran did not report severe PTSD symptoms which would preclude other types of work.  

At the Veteran's April 2015 VA examination, he reported a July 2007 incident with a student, asserting that the student had put a hand in the Veteran's face and that 'set him off,' and that he was then strongly encouraged to stop coaching, and in fact ceased coaching.  The incident does suggest some difficulty working appropriately with children.  An October 2007 memorandum from the principal of the school affords more detail, including that the Veteran had engaged in "cursing" and "verbally inflammatory statements" toward the student, who was in high school, in reaction to the student's inflammatory and abusive behavior directed toward others as well as the student's physically assault on the Veteran, with both the Veteran and the student ultimately having to be restrained.  The incident does not suggest, however, that the Veteran would be precluded from working with adults, or that the incident represented an exceptional or unusual circumstance of the Veteran such that the regular schedular standards for psychiatric disability would not be applicable.  The incident also notably occurred in July 2007, when, treatment records reflect, the Veteran had depressive symptoms following the deaths of his two friends.  

July 2007 is the same month in which the Veteran got into an altercation after someone who insulted him, and the other individual ended up in the hospital with a broken arm and broken rib, according to the Veteran's self-report at July 2007 treatments and at the August 2007 VA examination.  These accounts do not inform who instigated the physical violence beginning with an insult, but the incident is contemporaneous with the Veteran's interval of more significant depressive symptoms following the death of his two close friends.  Thus, the Veteran's mental health and reactivity at that particularly vulnerable time when the Veteran was suffering from exacerbation of depression or acute depression, as reflected in treatment records, likely did not reflect the Veteran's functioning due to PTSD.  Indeed, VA examiners did not find significant impairment due to PTSD as including uncontrolled anger or propensity for violence, either in their findings or in their conclusions regarding severity of disability and capacity for work or work-like functioning.

The Veteran has sought to emphasize this incident in which someone who insulted him ended up in the hospital, including in an October 2007 submitted statement and in statements at his VA examinations, as representative of his functional incapacity due to PTSD.  However, the particular and isolated nature of the July 2007 incidents, and the Veteran's emphasis on them, cause the Board not to find the incidents highly probative or reflective of his general functioning over the course of claim.  The record does not reflect any pattern or ongoing behavior of getting into fights or physically aggressive behavior, with the Veteran's intimations or suggestions of a propensity for such not ultimately supported by the record.  The credibility of violent behavior or a danger to others as representative of the Veteran's general functioning or capacity for appropriate behavior does not appear strong, both because of the Veteran's consistently pleasant and non-aggressive presentation for treatment and examination, and the absence of reports or documentation of other similar incidents with any frequency over the course of claim.  The Veteran's seeking to emphasize a physical altercation as representative of his impairment also detracts from such credibility.  The credibility of uncontrolled anger and/or violent propensities as symptoms of PTSD is thus impaired by the isolated nature of the incidents, apparent bias, and seeking secondary gain.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (recognizing that credibility may be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor).

The Veteran is notably college educated with a depth of experience in the education field, and it appears likely that the Veteran would be amply qualified for work in an administrative capacity within the educational field.  The April 2015 examiner noted work capacities, concluding:

This Veteran could probably function adequately in employment situations in which he was his own boss, worked alone, and was not subject to oversight or correction by another individual.

Veteran would also likely be able to function better in a job that involved more routine or repeated tasks.

Veteran could probably function in a job that involved limited supervisory or leadership roles.

The Board has difficulty accepting the August 2007 VA examiner's characterization of limited social functioning 'except what was required by church or school,' since the Veteran was then retired and both church and school activities were themselves choices for social interaction which the Veteran had made and which were thus not, as the examiner characterized them, "required."  

Similarly, at his April 2015 examination, reported activities and interactions inform of significant socialization despite assertions to the contrary.  The Veteran denied having close friends but reported a friendship with a fellow minister, and also reported talking on the phone with a former coach.  He asserted that he would like to be a pastor of his current church but that he could not do it due to difficulties dealing with the attitudes of others, and he was accordingly only serving as an associate pastor.  This nonetheless involved giving sermons on occasion, and he also participated in the choir.  He also engaged in tutoring.  He further informed that while he used to coach football and he did not feel that he could "mentally commit" to coaching anymore, he still enjoyed watching games.  Additionally, the Veteran reported good family relations which appear to represent substantial social interactions, including having a good relationship with his five children, and having ten grandchildren and four great grandchildren.  He reported speaking with his children on the phone and not visiting "too often" because they lived a distance away, but that he enjoyed spending time with his grandchildren and great grandchildren.  He also reported not having significant arguments with his wife of 28 years, and talking to both his parents, who were both still alive, on a daily basis.  Taken as a whole, this wealth of interactions does not suggest a significant degree of self-isolation or impaired social functioning.

Having carefully considered the evidence of record, the Board finds that throughout the entire rating period on appeal, the Veteran's PTSD most closely approximated the currently assigned 50 percent rating.  In that regard, the Veteran did not demonstrate symptoms associated with higher ratings, nor did he demonstrate other symptoms of similar severity, frequency, and duration to those associated with higher ratings.  Rather, the August 2007 and April 2015 examinations and treating mental health records over the duration of the claim, as well as examination in support of the Veteran's SSA adjudication, reflect findings more consistent with either a lesser, 30 percent rating, or the assigned 50 percent rating.  The record as a whole is consistent with generally intact social and occupational functioning with intermittent periods of impaired performance, including under circumstances of stress, with difficulties associated with depressed mood, sleep impairment, memory loss, or anger issues.  

While anger issues, memory issues, and social impairment may result in some more frequent and additional impairment in functioning, this is not shown by the record to reflect more than some reduced reliability and productivity, so that the assigned 50 percent rating amply reflects the level of impairment presented.  Deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood, due to more severe symptoms of psychiatric disability, are simply not shown by the record taken as a whole, with the weight of the evidence against.  

While GAF scores have been assigned dipping into the 41-50 range which potentially reflect some serious symptoms such as no friends or inability to keep a job, these symptoms are not generally shown in this case.  Rather, the Veteran's choice to retire and a need to cease occupational tasks involving children do not indicate incapacity for any employment, and the Veteran's preaching work and psychological assessments generally indicate work capacity.  Additionally, the Veteran's self-reported continued associations including with family and church members, teachers, and a fellow Veteran, as well as his reported involvement in tutoring, indicate significantly preserved social capacities and interactions.  The Veteran's presentation and interaction during treatments and examinations also inform of generally good interpersonal functioning.  

Accordingly, the preponderance of the evidence is against the Veteran's claim, and an evaluation in excess of 50 percent for PTSD is denied.  The Board has considered staged ratings, but finds that the 50 percent rating assigned reflects his highest level of psychological impairment due to PTSD over any interval during the claim period, and hence staged ratings are not warranted, with the preponderance of the evidence against. 

While the Board duly notes the undoubted sincerity with which the Veteran espouses entitlement to a higher evaluation for his PTSD due to greater severity of symptoms, the nature and severity of mental illness, from a clinical standpoint and as the illness may impact functioning, are beyond the ambit of lay knowledge and expertise, particularly when the layperson questioning the assessment is the patient him or herself.  The Veteran has not been shown to possess the requisite expertise or knowledge to address these questions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Throughout the appeal, the Veteran's service-connected PTSD has manifested with symptoms that are contemplated in the applicable rating criteria.  See 38 C.F.R. § 4.130.  For all mental disorders, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant a particular evaluation; they are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  In other words, the schedular criteria for mental disorders contemplate a wide variety of psychiatric manifestations, and the Board has considered all psychiatric symptomatology reflected in the evidence when considering this appeal.  Moreover, the schedular criteria specifically allow for occupational impairment (even total occupational impairment) and therefore do not warrant the conclusion that employment impairment renders the Veteran's disability picture exceptional or unusual.  Moreover, although the Veteran retired from his primary occupational career in the education field prior to the claim period and has reported difficulties with other education-related work attempted subsequent to that retirement, he has not been shown to be precluded from all substantially gainful work by his PTSD, with the weight of evidence to the contrary.  Hence, the Board does not find that occupational impairment or other impairment presents an exceptional or unusual circumstance such that referral for extraschedular consideration, including based on unemployability, would be warranted. 

The Board notes in this regard that the RO considered the Veteran's service-connected disabilities and assigned a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities effective from June 4, 2013.  See 38 C.F.R. § 4.16(a).  While the Board notes that a claim for TDIU may be part of a claim for increased rating, the Board does not find that the Veteran's PTSD, of itself, warrants a total rating based on unemployability since the weight of the evidence is against the PTSD by itself precluding substantially gainful work.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 50 percent for PTSD is denied.


REMAND

With regard to the claim for an increased rating for the right knee, the Board notes that the Veteran was most recently afforded a VA examination in April 2012.  During the pendency of the appeal, the Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), in which it provided a precedential interpretation of the final sentence of 38 C.F.R. 
§ 4.59, which reads: "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Specifically, the Court held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Id. at 168.  The Court also stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-70.  While the April 2012 evaluation included range of motion testing, the examiner did not address the remaining factors outlined herein.  Therefore, the Veteran should be afforded an additional examination to address these deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected right knee disability.

In particular, in order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA knee examination must include range of motion testing for both knees in the following areas:
   	Active motion;
   	Passive motion;
   	Weight-bearing; and
    	Nonweight-bearing.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


